     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     BEN A. PORTER
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8979
 7          Facsimile: (415) 744-0134
            E-Mail: Ben.Porter@ssa.gov
 8
     Attorneys for Defendant
 9
                                        UNITED STATES DISTRICT COURT
10
                                   EASTERN DISTRICT OF CALIFORNIA
11
                                              FRESNO DIVISION
12
13                                                   ) Case No.: 1:19-cv-00142-BAM
     JACKIE TOLLISON,                                )
14                                                   ) STIPULATION AND ORDER FOR
                      Plaintiff,                     ) VOLUNTARY REMAND
15                                                   )
             vs.                                     )
16                                                   )
                                                     )
17   ANDREW SAUL,                                    )
     Commissioner of Social Security,                )
18                                                   )
                                                     )
19                    Defendant.                     )
20
21           IT IS HEREBY STIPULATED, by and between Jackie Tollison (Plaintiff) and Andrew
22   Saul, Commissioner of Social Security (the Commissioner or Defendant), through their
23   respective counsel of record, that this action be remanded for further administrative action
24   pursuant to section 205(g) of the Social Security Act, as amended, 42 U.S.C. section 405(g),
25   sentence four.
26           On remand, the Appeals Council will remand the case to an administrative law judge
27   (ALJ) for a new decision. The Appeals Council will instruct the ALJ to reevaluate the medical
28   evidence, including, but not limited to, all medical-source opinion evidence concerning mental


     Stip. & Order; 1:19-cv-00142-BAM                 1
 1   impairments, and explain the weight given to the opinion evidence. The Appeals Council will
 2   instruct the ALJ to further evaluate whether Plaintiff has the residual functional capacity to
 3   perform his past relevant work and, if appropriate, obtain supplemental vocational expert
 4   testimony to assist in determining what jobs exist, if any, for Plaintiff given his vocational
 5   factors (age, education, and work experience) and residual functional capacity. The Appeals
 6   Council will instruct the ALJ to take further action, as warranted, to complete the administrative
 7   record and resolve the above issues.
 8           The parties further request that the Clerk of the Court be directed to enter a final
 9   judgment in favor of Plaintiff, and against Defendant, reversing the final decision of the
10   Commissioner.
11
                                                    Respectfully submitted,
12
13   Dated: November 18, 2019                       /s/Meghan O. Lambert
                                                    (*as authorized via e-mail on October 23, 2019)
14                                                  MEGHAN O. LAMBERT
                                                    Attorney for Plaintiff
15
16
     Dated: November 18, 2019                       MCGREGOR W. SCOTT
17                                                  United States Attorney
18                                                  DEBORAH LEE STACHEL
                                                    Regional Chief Counsel, Region IX
19                                                  Social Security Administration
20                                          By:     /s/ Ben A. Porter
21                                                  BEN A. PORTER
                                                    Special Assistant U.S. Attorney
22
                                                    Attorneys for Defendant
23
24
25
26
27
28


     Stip. & Order; 1:19-cv-00142-BAM                  2
 1                                                ORDER
 2           Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that this action be
 3   remanded to the Commissioner of Social Security for further administrative action consistent
 4   with the above stipulation. The Clerk of the Court is directed to enter a final judgment in favor
 5   of Plaintiff, and against Defendant, reversing the final decision of the Commissioner.
 6
     IT IS SO ORDERED.
 7
 8       Dated:      November 20, 2019                        /s/ Barbara   A. McAuliffe            _
 9                                                        UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Stip. & Order; 1:19-cv-00142-BAM                 3
